332 S.W.3d 864 (2011)
STATE of Missouri, ex rel. Chris KOSTER, Missouri Attorney General, Respondent,
v.
Norman BROWN, Appellant.
No. WD 72309.
Missouri Court of Appeals, Western District.
January 11, 2011.
Motion for Rehearing and/or Transfer to Supreme Court Denied March 1, 2011.
Norman Brown, Licking, MO, pro se.
Megan K. Fewell, Jefferson City, MO, for respondent.
Before Division Four: LISA WHITE HARD WICK, Chief Judge, Presiding, JAMES E. WELSH and GARY D. WITT, Judges.

ORDER
PER CURIAM.
Norman Brown appeals a judgment in favor of the State of Missouri under the Missouri Incarceration Reimbursement Act. For reasons explained in a Memorandum to the parties, we find no error and affirm the judgment.
AFFIRMED. Rule 84.16(b).